Citation Nr: 1209988	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle.

5.  Entitlement to a compensable rating for degenerative joint disease of the left ankle.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, among other things, remanded the issues remaining on appeal for additional development in November 2010.  The requested development has been substantially completed.

Although a November 2011 informal hearing presentation noted a February 2010 VA Form 8 indicated the Veteran had requested a travel board hearing, there is neither motion nor indication from the Veteran than an additional Board hearing is desired at this time.  The Board finds no additional action is required as to this matter.

The Board notes that the issues of entitlement to service connection for major depressive disorder and right and left carpal tunnel syndrome were granted in a June 2011 rating decision.  The appeal as to these matters have been fully resolved. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was noted, however, that bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU issue on appeal is appropriately addressed as a separate issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's degenerative joint disease of the left knee is manifested by X-ray evidence of arthritis with no limitation of leg flexion or extension, including as a result of pain and dysfunction.

3.  The Veteran's degenerative joint disease of the right knee is manifested by X-ray evidence of arthritis with no limitation of leg flexion or extension, including as a result of pain and dysfunction.

4.  The Veteran's degenerative joint disease of the right hip is manifested by X-ray evidence of arthritis with hip flexion limited to no more than 90 degrees, including as a result of pain and dysfunction.

5.  The Veteran's degenerative joint disease of the right ankle is manifested by X-ray evidence of arthritis with no limitation of motion, including as a result of pain and dysfunction.

6.  The Veteran's degenerative joint disease of the left ankle is manifested by X-ray evidence of arthritis with no limitation of motion, including as a result of pain and dysfunction.

7.  The Veteran's combined service-connected disability met the schedular criteria for TDIU effective October 11, 2005; the overall evidence demonstrates she was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities from this date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2011).

3.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5252 (2011).

4.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2011).

5.  The criteria for a compensable rating for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2011).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in November 2005, April 2006, and August 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case including by correspondence dated in August 2008.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the April 2006 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of her claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court also held that an examination during remission phase did not accurately reflect elements of a skin condition that had caused a Veteran to miss three to four months of work at a time.  The Court, however, has held that a disorder reported to have become inflamed approximately twice a year for a few days did not require an examination during a flare-up.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Degenerative Joint Disease Disorders
Applicable Laws and Regulations



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  


Knee Disorders

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

In this case, service treatment records show the Veteran was treated for bilateral knee pain.  A February 1992 bone scan revealed increased uptake to the knees.  The examiner's opinion was suprapatellar bursitis versus chondromalacia patellae.  A July 1992 medical board examination provided a diagnosis of mild diffuse degenerative joint disease.  

VA examination in April 1994 revealed minimal tenderness with full extension and flexion to 130 degrees.  There was no instability and no increased swelling or warmth.  The patellae appeared to track normally.  X-ray examination of the knees revealed no evidence of arthritis.  An arthritis screen was negative.

An August 1994 rating decision established service connection for left and right knee impairment.  A 10 percent rating was assigned for each knee under Diagnostic Code 5257.

An August 2004 VA treatment report noted she was having continued knee pain despite taking naproxen.  It was noted pain was worse on weightbearing.  

In her October 2005 claim the Veteran reported that her knee disorders had gotten more severe over the years.  She complained of continual swelling and stated her knees had given out on a few occasions.  

On VA examination in July 2006 the Veteran complained of stiffness, swelling, giving way, lack of endurance, locking, and constant pain.  She described her pain as aching, cramping, and burning estimated as seven on a ten point scale at its highest level.  The pain was onset by physical activity and relieved spontaneously and with medication.  An examination of the feet revealed no signs of abnormal weightbearing.  Posture and gait were normal.  No assistive devices were required for ambulation.  Range of motion of the knee joints was within normal limits from 0 to 140 degrees.  There was no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  After repetitive use there was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing were within normal limits.  The examiner found no pathology to render a diagnosis.  It was noted, however, that due to her degenerative joint disease disabilities she was limited in her ability to stand or walk for extended periods of time.

On VA examination in October 2007 the Veteran complained of weakness, stiffness, swelling, heat, giving way, and locking to the knees.  She reported she had constant pain which travel from the knee down the leg described as cramping and estimated as seven on a ten point scale at its highest level.  She stated her pain was elicited by physical activity and relieved by Methocarbamol.  She reported she was able to function with medication.  Her specific limitations included difficulty kneeling, climbing stairs, or walking for extended periods of time.  The examiner noted there was guarding of movement, bilaterally, upon examination and evidence of abnormal weightbearing with breakdown at the heels.  The abnormal weightbearing could not be attributed as secondary to any related diagnosis without mere speculation.  There was positive crepitus, but normal range of motion identified as from 0 to 140 degrees.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without incoordination, bilaterally.  There was no additional, measurable limitation of motion in degrees.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing were within normal limits.  The examiner noted there was no change to the diagnoses of degenerative joint disease, but noted that the Veteran had extreme difficulty with prolonged standing, walking, kneeling, or climbing stairs secondary to her present conditions.  It was further noted that they appeared to be progressively worsening which was expected with degenerative joint disease.  

At her personal hearing in August 2010 the Veteran testified that her knees cracked and popped and were hot to the touch.  She stated she was unable to walk very far because of cramping in the back of her legs.  

On VA examination in May 2011 the Veteran complained of bilateral knee pain, but denied any deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There were no constitutional symptoms of arthritis.  She noted she was able to stand for one hour and able to walk for a quarter mile.  Upon physical examination her gait was normal with no evidence of abnormal weightbearing, bone loss, or inflammatory arthritis.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities on the left.  Range of motion studies revealed no objective evidence of pain on active motion, bilaterally.  Motion was from 0 to 140 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner noted diagnoses including arthritis to the knees as documented in medical records and X-ray reports.  The arthritis disorders to multiple joints was found to have significant effects on usual occupation with decreased mobility, problems lifting and carrying, and pain.  They had mild effects on usual daily activities.  

Based upon the evidence of record, the Board finds the Veteran's service-connected degenerative joint disease of the left and right knees are manifested by X-ray evidence of arthritis with no limitation of leg flexion or extension, including as a result of pain and dysfunction.  The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The overall evidence of record, including several VA examinations in which the Veteran reported present symptoms such as swelling and giving way, is inconsistent with the Veteran's report of more severe knee impairments.  The Board finds the available VA examination findings are both thorough and persuasive as to the Veteran's disability picture over the course of this appeal.

Although the Veteran's knee disabilities were previously rated under Diagnostic Code 5257, the Board finds the present disability manifestations are more appropriately evaluated under Diagnostic Code 5010.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In fact, VA examinations have found no objective evidence of instability or subluxation nor any indication of greater knee impairment.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to schedular ratings in excess of 10 percent must be denied.  

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected knee disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorders are adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of her multiple medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected knee disabilities on appeal.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims for an increased rating.

Right Hip Disorder

5251
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).

5252
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2011).

5253
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

Normal hip flexion and extension is from 0 to 125 degrees and normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

In this case, service treatment records show the Veteran complained of bilateral hip pain.  A July 1992 medical board examination provided a diagnosis of mild diffuse degenerative joint disease.  

VA examination in April 1994 revealed right hip flexion to 85 degrees, abduction to 10 degrees, internal rotation to 30 degrees, and external rotation to about 40 degrees.  There appeared to be limited abduction and adduction due to pain, but the examiner reported he was unable to get the Veteran to move her hip well.  Her gait, however, showed no limp with a negative Trendelenberg's sign.  X-ray examination of the right hip revealed no evidence of arthritis.  An arthritis screen was negative.

An August 1994 rating decision established service connection for the right hip limitation of motion with a history of degenerative joint disease.  A 10 percent rating was assigned under Diagnostic Code 5255.

In her October 2005 claim the Veteran asserted that her right hip disorder had gotten worse.  She complained of continual tingling and a painful burning sensation to the right hip.  

On VA examination in July 2006 the Veteran complained of fatigability and intermittent right hip pain which occurred as often as four to five times per month and lasted one to two hours.  She described her pain as aching, cramping, and burning estimated as seven on a ten point scale at its highest level.  The pain was onset spontaneously and relieved by rest.  At the highest levels of pain she stated she required bed rest.  The examiner noted the Veteran's posture and gait were normal.  There was abnormal movement and guarding of movement upon examination.  Range of motion studies revealed decreased flexion to 100 degrees secondary to pain.  Other motions were within normal limits.  After repetitive use there was evidence of pain, weakness, and lack of endurance without evidence of incoordination or fatigue.  There was an additional 10 degrees of limited flexion.  The diagnosis was chronic right hip strain.

On VA examination in October 2007 the Veteran complained of weakness and stiffness in the right hip.  She reported she had intermittent pain as often as three times per day with each episode lasting up to an hour.  She described her pain as aching and burning and estimated as ten on a ten point scale at its highest level.  She stated her pain was elicited by physical activity and relieved spontaneously, by rest, and by Methocarbamol.  She reported she was able to function with medication.  Her specific limitations included difficulty with prolonged standing, prolonged walking, or squatting down.  The examiner noted there was guarding of movement on the right.  There was normal range of motion identified as flexion from 0 to 125 degrees, extension from 0 to 30 degrees, adduction from 0 to 25 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 60 degrees, and internal rotation from 0 to 40 degrees.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without incoordination on the right.  There was no additional, measurable limitation of motion in degrees.  The examiner noted there was no change to the diagnoses of degenerative joint disease.

A July 2010 VA examination report noted the Veteran had end stage renal failure.  It was also noted that the effect of this disorder on her usual occupation and daily activities was pain in the lower back.

At her personal hearing in August 2010 the Veteran testified that she had pain which felt like it was in the hip joint.  She stated she had an appointment with her nephrologist to address the pain which ran from her kidneys to her groin.  

On VA examination in May 2011 the Veteran complained of decreased speed of joint motion and mild flare-ups of degenerative joint disease to the hips every three to four months.  A summary of joint prosthesis noted right and left joints without weakness.  There was objective evidence of pain on active motion with flexion from 0 to 120 degrees, extension from 0 to 35 degrees, abduction from 0 to 30 degrees, an ability to cross the right leg over the left, and ability to toe out greater than 15 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner noted diagnoses including arthritis to the hips as documented in medical records and X-ray reports.  

Based upon the evidence of record, the Board finds the Veteran's service-connected degenerative joint disease of the right hip is manifested by X-ray evidence of arthritis with hip flexion limited to no more than 90 degrees, including as a result of pain and dysfunction.  Although the Veteran complained of painful motion and daily flare-ups of more severe pain, the overall evidence of record does not demonstrate an additional functional loss to the extent her ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance are measurably impaired.  The Board finds the available VA examination findings are both thorough and persuasive as to the Veteran's disability picture over the course of this appeal.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a schedular rating in excess of 10 percent must be denied.  

The Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected right hip disability on appeal.  A referral for extraschedular rating consideration is not warranted.  The preponderance of the evidence is against the Veteran's claim for an increased rating.

Ankle Disorders

5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

Normal ankle range of motion if from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).

In this case, service treatment records show the Veteran was treated for bilateral ankle pain.  A February 1992 bone scan revealed degenerative joint disease to the ankles.  A July 1992 medical board examination provided a diagnosis of mild diffuse degenerative joint disease.  

VA examination in April 1994 revealed some mild, diffuse swelling and minimal tenderness with only five degrees of right ankle dorsiflexion and 30 degrees of plantar flexion.  There was diffuse swelling with 10 degrees of left ankle dorsiflexion and 40 degrees of plantar flexion.  Supination and pronation were normal.  There was no instability.  X-ray examination of the ankles revealed no evidence of arthritis.  An arthritis screen was negative.

An August 1994 rating decision established service connection for right ankle limitation of motion with a history of degenerative joint disease and left ankle impairment with a history of degenerative joint disease.  A 10 percent rating was assigned for the right ankle under Diagnostic Code 5271 and a noncompensable rating was assigned for the left ankle.

In her October 2005 claim the Veteran asserted that her ankle disabilities had worsened over the years.  She stated that her right ankle occasionally swelled such that she was unable to wear her shoes.  

On VA examination in July 2006 the Veteran complained of weakness, swelling, and locking with constant, severe ankle pain.  She described her pain as aching, squeezing, burning, and sharp and estimated her pain as eight on a ten point scale at its highest level.  The pain was onset spontaneously and relieved by rest.  At the highest levels of pain she stated she required bed rest.  Range of motion of the ankle joints was within normal limits identified as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  After repetitive use there was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner found no pathology to render a diagnosis.

On VA examination in October 2007 the Veteran complained of weakness, stiffness, swelling, and heat.  She reported she had intermittent right ankle pain as often as four times per week with each episode lasting up to an hour.  She described her pain as aching and traveling from the ankle up the leg and down the foot.  She estimated her ankle pain as seven on a ten point scale at its highest level.  She stated her pain was elicited by physical activity and relieved by rest and by Methocarbamol.  She reported she was able to function with medication.  Her specific limitations included difficulty with prolonged standing or walking.  The examiner noted there was guarding of movement, bilaterally, with no evidence of deformity or malunion.  There was normal range of motion identified as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without incoordination on the right.  There was no additional, measurable limitation of motion in degrees.  The examiner noted there was no change to the diagnoses of degenerative joint disease.

At her personal hearing in August 2010 the Veteran testified that her ankles snapped and cracked and turned over to the side.  She stated that often her right ankle was swollen.  She reported her left ankle was better than her right.  

On VA examination in May 2011 there was no evidence of ankle instability or tendon abnormality.  There was no objective evidence of pain on active motion, bilaterally, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees, bilaterally.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner noted diagnoses including arthritis to the ankles as documented in medical records and X-ray reports.  

Based upon the evidence of record, the Board finds the Veteran's service-connected degenerative joint disease of the ankles are manifested by X-ray evidence of arthritis with no limitation of motion, including as a result of pain and dysfunction.  Although the Veteran complained of painful motion, the overall evidence or record does not demonstrate an additional functional loss to the extent her ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance are measurably impaired.  The Board finds the available VA examination findings are both thorough and persuasive as to the Veteran's disability picture over the course of this appeal.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a schedular rating in excess of 10 percent for the right ankle and for a compensable rating for the left ankle must be denied.  

The Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected ankle disabilities on appeal.  A referral for extraschedular rating consideration is not warranted.  The preponderance of the evidence is against the Veteran's claims for an increased rating.

TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection is established for atherosclerotic cardiovascular disease with left ventricular hypertrophy and cardiomegaly associated with hypertension and renal failure (100 percent), hypertension with renal failure (60 percent), major depressive disorder (30 percent), degenerative joint disease of the right hip (10 percent), degenerative joint disease of the right knee (10 percent), degenerative joint disease of the left knee (10 percent), degenerative joint disease of the right ankle (10 percent), left carpal tunnel syndrome (10 percent), right carpal tunnel syndrome (10 percent), and degenerative joint disease of the left ankle (0 percent).  Combined service-connected disability ratings were assigned of 80 percent from October 11, 2005, and of 100 percent from November 11, 2008.

Based upon the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  The recent VA medical opinions of record are persuasive that the Veteran is unemployable as a result of her service-connected disabilities.  A January 2009 VA cardiovascular disorders examination report noted she would have difficulty performing physically demanding and strenuous activities of daily living.  Although an April 2011 examiner found her service-connected major depressive disorder was not a total occupational and social impairment, her reliability and productivity were found to be reduced as a result of the disorder and her general functioning was detrimentally affected by her symptoms.  The May 2011 VA orthopedic disorders examiner also found her arthritis to multiple joints, including the hips, knees, and ankles, had significant effects on her usual occupation.  Her combined service-connected disability met the schedular criteria for TDIU effective October 11, 2005, and the overall evidence demonstrates she was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities from this date.  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease for the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease for the right knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease for the right hip is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease for the right ankle is denied.

Entitlement to a compensable rating for degenerative joint disease for the left ankle is denied.

Entitlement to a TDIU effective from October 11, 2005, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


